

Exhibit 10.1
EXECUTION VERSION


Published CUSIP Number: 10113MAS3
Term CUSIP Number: 10113MAT1



--------------------------------------------------------------------------------



$1,000,000,000
CREDIT AGREEMENT
among
BOSTON SCIENTIFIC CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.,
MUFG BANK, LTD.,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agents,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


Dated as of August 20, 2018



--------------------------------------------------------------------------------



WELLS FARGO SECURITIES, LLC
as Lead Arranger and Bookrunner







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


SECTION 1 DEFINITIONS    
1


1.1.    Defined Terms    
1


1.2.    Other Definitional Provisions    
17


 
 
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
18


2.1.    Term Loans
18


2.2.    Procedure for Term Loan Borrowing
18


2.3.    Fees    
18


2.4.    Repayment of Loans.
19


2.5.    Increase of Term Loan Commitments
19


2.6.    Defaulting Lenders
19


2.7.    Extension of Termination Date
21


2.8.    Termination of Term Loan Commitments
22


 
 
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS
22


3.1.    Optional Prepayments
22


3.2.    Conversion and Continuation Options
22


3.3.    Minimum Amounts and Maximum Number of Tranches
23


3.4.    Interest Rates and Payment Dates
23


3.5.    Computation of Interest and Fees
24


3.6.    Inability to Determine Interest Rate
24


3.7.    Pro Rata Treatment and Payments
25


3.8.    Illegality
26


3.9.    Requirements of Law
26


3.10.    Taxes
28


3.11.    Indemnity
31


3.12.    Change of Lending Office; Removal of Lender
32


3.13.    Evidence of Debt
32


 
 
SECTION 4 Reserved    
33


 
 
SECTION 5 Reserved    
33


 
 
SECTION 6 REPRESENTATIONS AND WARRANTIES
33


6.1.    Financial Condition
33


6.2.    Corporate Existence; Compliance with Law
34





- i -    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.3.    Corporate Power; Consents and Authorization; Enforceable Obligations
34


6.4.    No Legal Bar
35


6.5.    No Default
35


6.6.    Taxes
35


6.7.    Federal Regulations
35


6.8.    ERISA
35


6.9.    Investment Company Act; Other Regulations
36


6.10.    Purpose of Loans
36


6.11.    Environmental Matters
36


6.12.    Disclosure
37


6.13.    No Change
37


6.14.    No Material Litigation
37


6.15.    Anti-Corruption Laws and Sanctions
37


 
 
SECTION 7 CONDITIONS PRECEDENT
38


7.1.    Conditions to Closing
38


 
 
SECTION 8 AFFIRMATIVE COVENANTS
39


8.1.    Financial Statements
39


8.2.    Certificates; Other Information
40


8.3.    Payment of Obligations
41


8.4.    Conduct of Business and Maintenance of Existence
41


8.5.    Maintenance of Property; Insurance
41


8.6.    Inspection of Property; Books and Records; Discussions
42


8.7.    Notices
42


 
 
SECTION 9 NEGATIVE COVENANTS
43


9.1.    Financial Covenant
43


9.2.    Limitation on Liens
43


9.3.    Limitation on Indebtedness pursuant to Receivables Transactions
44


9.4.    Limitation on Fundamental Changes
44


9.5.    Limitation on Indebtedness of Subsidiaries
45


 
 
SECTION 10 EVENTS OF DEFAULT
45


 
 
SECTION 11 THE AGENTS
48


11.1.    Appointment
48


11.2.    Delegation of Duties
48


11.3.    Exculpatory Provisions
48





- ii -    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11.4.    Reliance by Administrative Agent
48


11.5.    Notice of Default
49


11.6.    Non-Reliance on Administrative Agent and Other Lenders
49


11.7.    Indemnification
50


11.8.    Administrative Agent in Its Individual Capacity
50


11.9.    Successor Administrative Agent
50


11.10.    The Arranger and the Syndication Agents
51


11.11.    Certain ERISA Matters
51


 
 
SECTION 12 Reserved
52


 
 
SECTION 13 MISCELLANEOUS
52


13.1.    Amendments and Waivers
52


13.2.    Notices
53


13.3.    No Waiver; Cumulative Remedies
55


13.4.    Survival of Representations and Warranties
56


13.5.    Payment of Expenses and Taxes
56


13.6.    Successors and Assigns; Participations and Assignments
57


13.7.    Adjustments; Set-off
60


13.8.    Counterparts
61


13.9.    Severability
61


13.10.    Integration
61


13.11.    GOVERNING LAW
61


13.12.    Submission To Jurisdiction and Waivers;
61


13.13.    Acknowledgements
62


13.14.    Confidentiality
62


13.15.    WAIVERS OF JURY TRIAL
63


13.16.    USA Patriot Act Notice
63


13.17.    No Advisory or Fiduciary Responsibility
63


13.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    
64



    
SCHEDULES
Schedule I    Names and Commitments of Lenders
Schedule 9.2    Existing Liens
Schedule 9.5    Existing Subsidiary Indebtedness


EXHIBITS
Exhibit A    Form of Term Note


- iii -    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Exhibit B    Form of Closing Certificate
Exhibit C    Form of Opinion of Counsel to Borrower
Exhibit D    Form of Assignment and Assumption
Exhibit E-1 – E-4     U.S. Tax Compliance Certificate




- iv -    

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of August 20, 2018, among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions or entities from time to time parties hereto (the
“Lenders”), and (iii) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders make Term Loans (as defined
below) to the Borrower on the terms and conditions set forth herein;
WHEREAS, the Lenders have agreed to make the Term Loans available upon the terms
and subject to the conditions set forth herein; and
WHEREAS, the Term Loans will be used for general corporate purposes;
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION I

DEFINITIONS
1.1.    Defined Terms.
As used in this Agreement, the following terms shall have the following
meanings:
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus 1/2 of 1%
per annum and (c) the Eurocurrency Base Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum. For purposes hereof: “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect (the Prime Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors); and “NYFRB Rate” shall
mean, for any day, the greater of (a) the Federal Funds Effective Rate in effect
on such day and (b) the Overnight Bank Funding Rate in effect on such day (or
for any day that is not a Business Day, for the immediately preceding Business
Day); provided that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it (it
being agreed the Prime Rate and NYFRB Rate will not be less than zero). Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Base Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Base Rate, respectively.
“ABR Loans”: Term Loans bearing interest based upon the ABR.


- 1 -    

--------------------------------------------------------------------------------





“Accrued Legal Liabilities”: any cash litigation costs, including judgments,
orders, awards, settlements and related legal costs, that are accrued prior to,
and unpaid as of, August 4, 2017.
“Additional Lender”: as defined in subsection 2.7(c).
“Additional Term Loan Commitment”: as defined in subsection 2.5.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agent Parties”: as defined in subsection 13.2(c).
“Agents”: the collective reference to the Administrative Agent, the Syndication
Agents, and the Arranger.
“Aggregate Exposure Percentage”: as defined in the definition of “Majority
Lenders.”
“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Anti-Corruption Laws”:  the United States Foreign Corrupt Practices Act of
1977, as amended, and all similar laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries prohibiting bribery
or corruption.
“Applicable Margin”: with respect to each day for each Type of Loan, (a) in the
case of Eurodollar Loans, 0.65% and (b) in the case of ABR Loans, 0.00%.
“Applicable Screen Rate”: as defined in the definition of “Impacted Interest
Period”.
“Arranger”: Wells Fargo Securities, LLC, as Lead Arranger for this Agreement.
“Assignee”: as defined in subsection 13.6(c).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


- 2 -    

--------------------------------------------------------------------------------





“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“benefited Lender”: as defined in subsection 13.7(a).
“Board”: the Board of Governors of the Federal Reserve System.
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in subsection 8.2.
“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder.
“Business”: as defined in subsection 6.11(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close;
provided that if such day relates to any interest rate settings as to a
Eurodollar Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Loan, or any other dealings to be carried out
pursuant to this Agreement in respect of any such Eurodollar Loan, then
“Business Day” means any such day that is also a London Banking Day.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Closing Date”: August 20, 2018.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section
4001(a)(14)(A)-(B) of ERISA


- 3 -    

--------------------------------------------------------------------------------





or is part of a group which includes the Borrower and which is treated as a
single employer under Sections 414(b), 414(c), 414(m) and 414(o) of the Code.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender; and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
subsection 3.9, 3.10, 3.11 or 13.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Term Loan Commitment.
“Consolidated EBITDA”: of any Person for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of:
(a) income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,
(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation expense,
(d) amortization or write-down of intangibles (including, but not limited to,
goodwill) and organization costs,
(e) any extraordinary, unusual or nonrecurring expenses or losses (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business (including as a result of write downs of goodwill or net intangible
assets) and including special charges and purchased research and development
charges in connection with acquisitions and other strategic alliances, inventory
step-up charges, fair value adjustments, and unrealized investment impairments),
(f) any non-cash stock compensation expense in accordance with GAAP,
(g) any cash litigation costs (other than Accrued Legal Liabilities), including
judgments, orders, awards, settlements and related legal costs paid during such
period (net of any cash litigation or settlement payments received during such
period ) (“Cash Litigation Payments”), provided that, solely for the purposes of
this definition, the aggregate amount of Cash Litigation Payments under this
clause (g) shall not exceed $1,000,000,000 since August 4, 2017,


- 4 -    

--------------------------------------------------------------------------------





(h) any cash or non-cash charges in respect of restructurings, plant closings,
staff reductions, distributor network optimization initiatives, distribution
technology optimization initiatives or other similar charges, provided that,
solely for the purposes of this definition, the aggregate amount of all charges
under this clause (h) shall not exceed $500,000,000 since August 4, 2017,
(i) any income or expense associated with business combinations following the
adoption of FASB Statement No. 141(R), “Business Combinations - a replacement of
FASB Statement No. 141”, which would have been treated as a cost of the
acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,
(j) any Non-Cash Charges, including those attributable to litigation, intangible
asset impairment, intellectual property research and development charges, and
(k) any cash payment of Accrued Legal Liabilities, provided that, solely for the
purposes of this definition, since August 4, 2017, the aggregate amount of
Accrued Legal Liabilities added back to Consolidated EBITDA pursuant to this
clause (k) shall not exceed $1,624,000,000;
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of
(a) interest income (except to the extent deducted in determining Consolidated
Interest Expense), and
(b) any extraordinary, unusual or nonrecurring income or gains (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business, inventory step-up charges, fair value adjustments, and unrealized
investment impairments).
“Non-Cash Charges”: (a) losses on asset sales, disposals or abandonments, (b)
any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
“Consolidated Interest Expense”: of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries determined in
accordance with GAAP (including, all net costs that are allocable to such period
in accordance with GAAP).
“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.


- 5 -    

--------------------------------------------------------------------------------





“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP plus cash receipts received in
connection with litigation related Non-Cash Charges and minus cash payments made
in connection with such litigation related Non-Cash Charges.
“Consolidated Tangible Assets”: at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.
“Consolidated Total Assets”: at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Debt”: at any date, an amount equal to the aggregate
principal amount of all Indebtedness (excluding, for the avoidance of doubt, any
operating leases) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP as in effect on the date of this
Agreement and with subsection 1.2(e).
“Continuing Directors”: as defined in subsection 10(i).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default”: any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: subject to subsection 2.6(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
two Business Days of the date required to be funded by it hereunder (other than
as a result of a good faith dispute with respect to amount), (b) has notified
the Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its funding obligations (and is financially able to meet such
obligations), provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Borrower, or (d)
has (i) become the subject of a proceeding under any Debtor Relief Law or a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a


- 6 -    

--------------------------------------------------------------------------------





custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority as
long as such ownership or acquisition interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Rate”:
(a)    for any Interest Period with respect to a Eurodollar Loan, a rate per
annum determined in accordance with the following formula:
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

where,


- 7 -    

--------------------------------------------------------------------------------





“Eurocurrency Base Rate” means with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent to be the rate administered by the ICE Benchmark
Administration (or any successor thereto) as the offered rate for deposits in
Dollars with a term comparable to such Interest Period appearing on the Reuters
Screen LIBOR01 Page at approximately 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period; provided, however, that if at
any time for any reason such offered rate does not appear on a Reuters page,
“Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Loan denominated in Dollars, the rate per annum
determined by the Administrative Agent to be the average rate at which the
Administrative Agent’s London branch is offered deposits in Dollars at or about
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the London interbank market for delivery on the first day of
such Interest Period for the number of days comprised therein; provided that if
any Interest Period is an Impacted Interest Period, then the Eurocurrency Base
Rate shall be the Interpolated Rate for such Interest Period; and
(b)    for any interest calculation with respect to an ABR Loan, a rate per
annum determined in accordance with the following formula:
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

where,
“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to (i) the rate appearing on the
Reuters Screen LIBOR01 Page, at approximately 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by the Administrative Agent’s London branch
to major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
The Eurocurrency Rate shall not be less than zero.
“Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System.
“Eurodollar Loans”: Term Loans, the rate of interest applicable to which is
based upon clause (a) of the definition of “Eurocurrency Rate”.


- 8 -    

--------------------------------------------------------------------------------





“Event of Default”: any of the events specified in Section 10, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Excluded Taxes”: as defined in subsection 3.10(a).
“Extension Request”: a written request from the Borrower to the Administrative
Agent requesting an extension of the Termination Date.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements with respect thereto, any law, regulations, or
other official guidance enacted in any other jurisdictions relating to such
intergovernmental agreement, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“GAAP”: generally accepted accounting principles in the United States of America
consistent with those utilized in preparing the audited financial statements
referred to in subsection 6.1.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any


- 9 -    

--------------------------------------------------------------------------------





such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
“Hedge Agreements”: all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.”
“Impacted Interest Period”: any Interest Period for which the applicable rate or
screen used to determine the applicable rate (the “Applicable Screen Rate”)
shall not be available at the applicable time for such Interest Period.
“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 10(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP as in effect on the date of
this Agreement) and the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any


- 10 -    

--------------------------------------------------------------------------------





partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
“indemnified liabilities”: as defined in subsection 13.5.
“indemnified party”: as defined in subsection 13.5.
“Information”: as defined in subsection 13.14.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.
“Interest Period”: with respect to any Eurodollar Loan:
(i)    initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six (or, if available to all Lenders, twelve) months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and
(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or, if available to all Lenders, twelve) months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2)    any Interest Period in respect of any Loan made by any Lender that would
otherwise extend beyond the Termination Date applicable to such Lender shall end
on such Termination Date; and


- 11 -    

--------------------------------------------------------------------------------





(3)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Applicable Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Applicable Screen Rate for the
longest period for which the Applicable Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the Applicable Screen Rate
for the shortest period (for which that Applicable Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time. The
Interpolated Rate shall not be less than zero.
“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
“Lenders”: as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower; provided
that, for all purposes of voting or consenting with respect to (a) any
amendment, supplementation or modification of any Loan Document, (b) any waiver
of any requirements of any Loan Document or any Default or Event of Default and
its consequences, or (c) any other matter as to which a Lender may vote or
consent pursuant to subsection 13.1 of this Agreement, the Lender making such
election shall be deemed the “Person” rather than such affiliate, which shall
not be entitled to vote or consent.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing but excluding for
all purposes hereunder any letter of credit).
“Loan”: any Term Loan.
“Loan Documents”: this Agreement and any Notes.
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
“Majority Lenders”: Lenders whose Aggregate Exposure Percentage in the aggregate
is more than 50%. “Aggregate Exposure Percentage”: as at any date of
determination with respect


- 12 -    

--------------------------------------------------------------------------------





to any Lender (a) at any time prior to the termination of the Term Loan
Commitments, the aggregate Term Loan Commitments of such Lender divided by the
aggregate Term Loan Commitments of all Lenders and (b) at any time after the
termination of the Term Loan Commitments, the aggregate outstanding principal
amount of the Term Loans of such Lender divided by the aggregate outstanding
principal amount of Term Loans of all Lenders; provided that the Term Loan
Commitment of, and the aggregate outstanding principal amount of the Term Loans
held or deemed to be held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maximum Leverage Ratio”: 3.50 to 1.00; provided that (i) for the two
consecutive fiscal quarters ended immediately following the consummation of any
Qualified Acquisition (including the fiscal quarter in which such Qualified
Acquisition occurs), the Maximum Leverage Ratio shall be 4.50 to 1.00, (ii) for
the fiscal quarter ended immediately after such two fiscal quarters referred to
in clause (i), the Maximum Leverage Ratio shall be 4.25 to 1.00, (iii) for the
fiscal quarter ended immediately after the fiscal quarter referred to in clause
(ii), the Maximum Leverage Ratio shall be 4.00 to 1.00, (iv) for the fiscal
quarter ended immediately after the fiscal quarter referred to in clause (iii),
the Maximum Leverage Ratio shall be 3.75 to 1.00 (and, for the avoidance of
doubt, for each fiscal quarter ended after the fiscal quarter referred to in
clause (iv), the Maximum Leverage Ratio shall be 3.50 to 1.00).
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Non-Cash Charges”: as defined in the definition of “Consolidated EBITDA.”
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Lenders in accordance
with the terms of subsection 13.1 and (ii) has been approved by the Majority
Lenders.
“Non-Excluded Taxes”: as defined in subsection 3.10(a).
“Non-extending Lender”: as defined in subsection 2.7(a).
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Notes”: the collective reference to any Term Notes.
“NYFRB”: the Federal Reserve Bank of New York.


- 13 -    

--------------------------------------------------------------------------------





“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower under this Agreement
and other Loan Documents to which it is a party (including, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document after the maturity of the Loans and interest
accruing at the then applicable rate provided in this Agreement or any other
applicable Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post‑petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Notes, the
other Loan Documents, Hedge Agreements entered into with Lenders or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of this Agreement or
any other Loan Document).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Participant”: as defined in subsection 13.6(b).
“Participant Register”: as defined in subsection 13.6(b).
“Patriot Act”: as defined in subsection 13.16.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations”: 29 C.F.R. §2510.3-101 , et seq ., as modified by
Section 3(42) of ERISA.
“Platform”: as defined in subsection 8.2.
“Properties”: as defined in subsection 6.11(a).


- 14 -    

--------------------------------------------------------------------------------





“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public Lender”: as defined in subsection 8.2.
“Qualified Acquisition”: a transaction permitted under this Agreement and
consummated on or after the Closing Date, (a) by which the Borrower or any of
its Subsidiaries (i) acquires any going concern or business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division or business unit thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires at least a
majority (in number of votes) of the Capital Stock of a Person if the aggregate
amount of Indebtedness incurred by the Borrower and its Subsidiaries to finance
the purchase price and other consideration for such transaction, plus the amount
of Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement.
“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
“Receivables Transaction”: any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.
“Register”: as defined in subsection 13.6(d).
“Related Parties”: with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
regulations issued under PBGC Reg. § 4043 or which notice is otherwise waived by
PBGC.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Response Date”: as defined in subsection 2.7.
“Responsible Officer”: the chief executive officer or the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower.
“Revolving Credit Agreement”: that certain Credit Agreement, dated as of August
4, 2017 (as amended, supplemented or otherwise modified from time to time, among
the Borrower,


- 15 -    

--------------------------------------------------------------------------------





the banks and financial institutions from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent thereunder.
“Sanctioned Country”:  a country or territory which is the subject or target of
any Sanctions (as of the Closing Date, the Crimea region of Ukraine, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person”:  (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person 50 percent or more owned or controlled by any such Person.
“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or the United Kingdom.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
“Syndication Agents”: Bank of America, N.A., MUFG Bank, Ltd. and Sumitomo Mitsui
Banking Corporation, as Syndication Agents for this Agreement.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges in the nature of a tax imposed by any
Governmental Authority, including any interest additions or penalties applicable
thereto.
“Term Loan Commitment”: as to any Lender, the obligation of such Lender to make
Term Loans to the Borrower hereunder on the Closing Date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule I under the heading “Term Loan Commitment,” as such amount may be
reduced or increased from time to time in accordance with the provisions of this
Agreement.
“Term Loan Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Term Loan Commitment at such time constitutes of the
aggregate Term Loan Commitments of all Lenders at such time (or, if the Term
Loan Commitments have terminated or expired, the percentage which (a) the
aggregate Term Loans of such Lender at such time then constitutes of (b) the
aggregate Term Loans of all Lenders at such time).


- 16 -    

--------------------------------------------------------------------------------





“Term Loan”: as defined in subsection 2.1.
“Term Note”: as defined in subsection 3.13(d).
“Termination Date”: August 19, 2019.
“Tranche”: the collective reference to Eurodollar Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day); Tranches may be identified as “Eurodollar Tranches”.
“Transactions”: the execution and delivery of this Agreement.
“Transferee”: as defined in subsection 13.6(f).
“Type”: as to any Term Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America (including the states,
commonwealths and territories thereof and the District of Columbia).
“U.S. Tax Compliance Certificate”: as defined in subsection 3.10(c)(B)(iii).
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any certificate or
other document made or delivered pursuant hereto.
(b)    As used herein and in any Notes, and any certificate or other document
made or delivered pursuant hereto, accounting terms relating to the Borrower and
its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


- 17 -    

--------------------------------------------------------------------------------





(e)    Computations of amounts and ratios referred to herein shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Accounting Standards Update 2016-02, Leases
(Topic 842) issued February 2016, as amended from time to time.
SECTION 2    

AMOUNT AND TERMS OF COMMITMENTS
2.1.    Term Loans. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan in Dollars (a “Term Loan”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Term Loan
Commitment of such Lender. The Term Loans may from time to time be (i)
Eurodollar Loans or (ii) ABR Loans or (iii) a combination thereof, as determined
by the Borrower and notified to the Administrative Agent in accordance with
subsections 2.2 and 3.2. The Term Loan Commitments shall expire at 5:00 P.M.,
New York City time, on the Closing Date. Amounts borrowed under this subsection
2.1 and repaid or prepaid may not be reborrowed.
2.2.    Procedure for Term Loan Borrowing. The Borrower may borrow under the
Term Loan Commitments on the Closing Date, provided that the Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 10:00 A.M., New York City time on the Closing
Date specifying (i) the amount to be borrowed, (ii) the requested Borrowing Date
(which, for the avoidance of doubt, will be the Closing Date), (iii) whether the
borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof and
(iv) if the borrowing is to be entirely or partly of Eurodollar Loans, the
amount of such Type of Loan and the length of the initial Interest Period
therefor. The borrowing under the Term Loan Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (y) in the case of Eurodollar Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof. Prior to 11:00 A.M., New York City time, on the Borrowing Date
requested by the Borrower, each Lender will make an amount equal to its Term
Loan Commitment Percentage of the principal amount of the Term Loans requested
to be made on such Borrowing Date available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
writing by the Administrative Agent to the Lenders in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
2.3.    Fees. The Borrower agrees to pay to (i) the Administrative Agent the
agency fees, (ii) the Syndication Agents (or their affiliates or designees) the
upfront or similar fees and (iii) the Arranger (or its affiliates or designees)
the upfront or similar fee, in each case in the amounts and on the dates
separately agreed to in writing by the Borrower and the Administrative Agent,
the Syndication Agents and the Arranger, respectively.


- 18 -    

--------------------------------------------------------------------------------





2.4.    Repayment of Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender on the Termination Date (or
such earlier date on which the Term Loans become due and payable pursuant to
Section 10). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Term Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.4.
2.5.    Increase of Term Loan Commitments. The Borrower shall have the right to
increase the Term Loan Commitments or establish a new term loan credit facility
under this Agreement from time to time in an aggregate principal amount not to
exceed $500,000,000 upon prior notice to the Administrative Agent and pursuant
to procedures established by the Administrative Agent and acceptable to the
Borrower. Each such increase or new term loan credit facility (each, an
“Additional Term Loan Commitment”) shall be in a principal amount of at least
$25,000,000, and no such increase shall become effective (i) if a Default or
Event of Default then exists or would exist immediately after giving effect
thereto and (ii) unless all representations and warranties made by the Borrower
required to be made pursuant to Section 6 (other than subsections 6.13 and 6.14)
in this Agreement and the other Loan Documents are true in all material respects
as of the date of such increase. Each bank or other financial institution (other
than an existing Lender or Lender Affiliate providing any Additional Term Loan
Commitments) shall be reasonably acceptable to the Administrative Agent and the
Borrower and shall be a “Lender” for all purposes under this Agreement. No
Lender shall have any obligation to provide any such Additional Term Loan
Commitments unless and until it shall expressly agree under the applicable
procedures to do so, at which time such Lender shall be deemed to have made an
Additional Term Loan Commitment. The Lenders agree that this Agreement and the
other Loan Documents may be amended from time to time with the consent of the
Administrative Agent and the Borrower to reflect such Additional Term Loan
Commitments in connection with this subsection 2.5.
2.6.    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in subsection 13.1.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to subsection 13.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Event of
Default exists), to the funding of any Loan in respect of


- 19 -    

--------------------------------------------------------------------------------





which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which that Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents to the foregoing.
(b)    If the Borrower and the Administrative Agent agree in writing that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    If any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Defaulting Lender and the Administrative
Agent, require such Defaulting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, subsection 13.6), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in subsection 13.6;
(ii)    such Defaulting Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under subsection 3.11) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


- 20 -    

--------------------------------------------------------------------------------





(iii)    such assignment does not conflict with applicable laws; and
(iv)    such Defaulting Lender shall not be required to sign and deliver any
assignment form in order for such assignment to become effective.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
2.7.    Extension of Termination Date.
(a)    The Borrower may, by sending an Extension Request to the Administrative
Agent (in which case the Administrative Agent shall promptly deliver a copy to
each of the Lenders), at least three months in advance of the Termination Date
in effect at such time, request that the Lenders extend such Termination Date
then in effect to the first anniversary of the Termination Date then in effect.
Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given not later than the date that is the 20th day after
the date of the Extension Request, or if such day is not a Business Day, the
immediately following Business Day (the “Response Date”) advise the
Administrative Agent in writing whether or not such Lender agrees to such
extension (each Lender that so advises the Administrative Agent that it will not
extend the Termination Date, being referred to herein as a “Non-extending
Lender”); provided that any Lender that does not advise the Administrative Agent
by the Response Date and any Defaulting Lender shall be deemed to be a
Non-extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to agree.
(b)    (i) If, on the Response Date, Lenders holding Term Loans that aggregate
to 50% or more of the total Term Loans shall not have agreed to extend the
Termination Date, then such Termination Date shall not be so extended and the
outstanding principal balance of all Loans and other amounts payable hereunder
shall be payable on such Termination Date.
(ii)    If (and only if), on the Response Date, Lenders holding Term Loans that
aggregate to more than 50% of the total Term Loans shall have agreed to extend
the Termination Date, then the Termination Date shall be the first anniversary
of the current Termination Date (subject to satisfaction of the conditions set
forth in subsection 2.7(d)). In the event of such extension, all Loans and other
amounts payable hereunder to such Non-extending Lenders shall become due and
payable on the Termination Date in effect prior to such extension.
(c)    In the event that the conditions of clause (ii) of paragraph (b)
above have been satisfied, the Borrower shall have the right on or before the
Termination Date in effect prior to the requested extension, at its own expense,
to require any Non-extending Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in subsection 13.6)
all its interests, rights and obligations under this Agreement to one or more
banks or other financial institutions identified to the Non-extending Lender,
which may include any Lender (each an “Additional Lender”), provided that
(w) such Additional Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent and the Borrower (such approvals not
to be unreasonably withheld), (x) such assignment shall become


- 21 -    

--------------------------------------------------------------------------------





effective as of a date specified by the Borrower (which shall not be later than
the Termination Date in effect prior to the requested extension); (y) the
Additional Lender shall pay to such Non-extending Lender in immediately
available funds on the effective date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by it hereunder and
all other amounts accrued for its account or owed to it hereunder and (z) such
Non-extending Lender shall not be required to sign and deliver any assignment
form in order for such assignment to become effective.
As a condition precedent to each such extension, the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the
Termination Date then in effect signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 6 (including subsections
6.13 and 6.14) and the other Loan Documents are true and correct on and as of
the Termination Date, and except that for purposes of this subsection 2.7, the
representations and warranties contained in subsection 6.1 shall be deemed to
refer to the most recent statements furnished pursuant to paragraphs (a) and
(b), respectively, of subsection 8.1, and (B) no Default or Event of Default
exists.
2.8.    Termination of Term Loan Commitments. The Term Loan Commitments shall be
terminated on the Closing Date upon the funding of the Loans.
SECTION 3    

CERTAIN PROVISIONS APPLICABLE TO THE LOANS
3.1.    Optional Prepayments.
(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (other than any amounts payable
pursuant to subsection 3.11 if such prepayment is of Eurodollar Loans and is
made on a day other than the last day of the Interest Period with respect
thereto), upon at least three Business Days’ irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and,
if of a combination thereof, the amount allocable to each; provided further that
such notice delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein. Partial prepayments of Loans
shall be in an aggregate principal amount of at least $1,000,000 or an integral
multiple of $100,000 in excess thereof.
(b)    Each prepayment of Loans pursuant to this subsection 3.1 shall be
accompanied by the payment of unpaid accrued interest on the principal amount so
prepaid and any amounts payable under subsection 3.11 in connection with such
prepayment.
3.2.    Conversion and Continuation Options.


- 22 -    

--------------------------------------------------------------------------------





(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election. The Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Administrative Agent at
least three Business Days’ prior irrevocable notice of such election. Any such
notice of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein, provided
that (i) no Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Lenders have determined that such a conversion is not appropriate and
(ii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Termination Date.
(b)    Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a continuation is not appropriate or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give such notice or if such continuation is not
permitted, such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period.
3.3.    Minimum Amounts and Maximum Number of Tranches. All borrowings,
conversions and continuations of Term Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than seven Tranches outstanding at any time.
3.4.    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
in effect for such day.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon or (iii) any other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), the
principal of the Loans and/or any such overdue interest or other amount shall
bear interest at a rate per annum which is (x) in the case of principal, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this subsection 3.4 plus 2% or (y) in the case of any such overdue
interest or other amount, the rate described in paragraph (b) of this subsection
3.4 plus 2%, in each case from the date of such


- 23 -    

--------------------------------------------------------------------------------





non-payment until such overdue principal, interest or other amount is paid in
full (as well after as before judgment).
(d)    Interest pursuant to this subsection 3.4 shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to
paragraph (c) of this subsection 3.4 shall be payable from time to time on
demand.
3.5.    Computation of Interest and Fees.
(a)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the ABR when it is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable ABR
or Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of either of the Borrower, deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to subsections 3.4(a) or (b).
3.6.    Inability to Determine Interest Rate.
(a)    If prior to the first day of any Interest Period:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Majority
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (w) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, provided, that, notwithstanding the
provisions of subsection 2.2, the Borrower may cancel the request for such
Eurodollar Loan by written notice to the Administrative Agent one Business Day


- 24 -    

--------------------------------------------------------------------------------





prior to the first day of such Interest Period and the Borrower shall not be
subject to any liability pursuant to subsection 3.11 with respect to such
cancelled request, (x) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (y) any outstanding Eurodollar Loans shall be converted, on the first day of
such Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert ABR Loans to Eurodollar
Loans,
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) have not arisen
but the supervisor for the administrator of the Applicable Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Applicable
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurocurrency Base Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
subsection 13.1, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this subsection
3.6(b), only to the extent the Applicable Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any notice
pursuant to subsection 3.2 that requests the conversion of any Term Loan to, or
continuation of any Term Loan as, a Eurodollar Loan shall be ineffective and (y)
if any notice pursuant to subsection 2.2 or 3.2 requests a Eurodollar Loan, such
Term Loan shall be made as an ABR Loan.
3.7.    Pro Rata Treatment and Payments.
(a)     Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders. Amounts prepaid on account of the Term Loans may not be reborrowed.
(b)    The borrowing by the Borrower of Term Loans on the Closing Date from the
Lenders hereunder shall be made pro rata according to the Term Loan Commitment
Percentages of the Lenders in effect on the Closing Date. All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City


- 25 -    

--------------------------------------------------------------------------------





time, on the due date thereof to the Administrative Agent, for the account of
the relevant Lenders, at the Administrative Agent’s office specified in
subsection 13.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day (and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension) unless the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day.
(c)    Notwithstanding the foregoing, payments may be made on a non pro rata
basis under this Agreement in order to give effect to subsections 2.6 and 2.7.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average NYFRB Rate for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this subsection 3.7 shall be conclusive in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon equal to the rate per annum applicable to ABR Loans
hereunder, on demand, from the Borrower.
3.8.    Illegality. Notwithstanding any other provision herein, if after the
date hereof the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.
3.9.    Requirements of Law.


- 26 -    

--------------------------------------------------------------------------------





(a)    If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any Governmental Authority charged with the interpretation or administration
thereof or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority that would be complied with generally by
similarly situated banks or lenders acting reasonably (whether or not having the
force of law and for the avoidance of doubt, including any changes resulting
from requests, rules, guidelines or directives concerning capital adequacy
issued after the date hereof in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or promulgated after the date hereof by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III), there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Loans (except any reserve or other requirement
contemplated by subsection 3.9(b) or (c) other than as set forth below) by an
amount deemed by such Lender to be material (except, for the avoidance of doubt,
for Non-Excluded Taxes indemnified under subsection 3.10 and Excluded Taxes),
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
(b)    If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the avoidance of doubt,
including any changes resulting from requests, rules, guidelines or directives
concerning capital adequacy issued after the date hereof in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated after
the date hereof by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III),
there shall be any increase in the amount of capital required or expected to be
maintained by any Lender or any corporation controlling such Lender and the
amount of such capital is increased by or based upon the existence of such
Lender’s Loans or commitment to extend credit and other commitments of this type
by an amount deemed by such Lender to be material, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s Loans or commitment to extend credit
hereunder. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error. Such certificate
shall be in reasonable detail and shall certify that the claim for additional
amounts referred to therein is generally consistent with such Lender’s treatment
of similarly situated customers of such Lender whose transactions with such
Lender are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.


- 27 -    

--------------------------------------------------------------------------------





(c)    For purposes of the foregoing paragraphs (a) and (b), the amendments to
12 C.F.R. Part 327 set forth in the final rule attached to the Federal Deposit
Insurance Corporation Financial Institution Letter FIL-8-2011, dated February 9,
2011, shall be deemed to have been introduced and adopted after the date of this
Agreement.
3.10.    Taxes.
(a)    All payments made by the Borrower under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes excluding (i) all net income Taxes, franchise Taxes or other Taxes,
including branch profits Taxes, in each case imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
in the case of a Lender other than an assignee pursuant to a request by a
Borrower under subsection 3.12, any U.S. federal withholding Tax that is imposed
under a law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to this Section, (iii)
any withholding Tax imposed as a result of a Lender failing to comply with
subsection 3.10(c) and (iv) any U.S. federal Taxes that are imposed by reason of
FATCA (Taxes in clauses (i) to (iv) being “Excluded Taxes”). If any Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under any Loan Document as determined in good faith by
the applicable withholding agent, (x) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (y) if such Taxes
are non-excluded Taxes (“Non-Excluded Taxes”) the amounts so payable by the
Borrower to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in such Loan Document as if
such withholding or deduction had not been made. Whenever any Taxes are payable
by the Borrower pursuant to this Section, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof or other
evidence of such payment satisfactory to the Administrative Agent (in its
reasonable discretion). If the Borrower fails to pay any Non-Excluded Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this subsection 3.10 shall survive
the termination of this Agreement and each other Loan Document and the payment
of the Loans and all other amounts payable hereunder and thereunder.
(b)    The Borrower shall indemnify and hold harmless the Administrative Agent
and each Lender within 20 days after demand therefor, for the full amount of any
Non-Excluded


- 28 -    

--------------------------------------------------------------------------------





Taxes (including Non-Excluded Taxes imposed or asserted on or attributable to
amounts payable under this subsection 3.10) payable by the Administrative Agent
or such Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto; provided that the Borrower shall not be
obligated to indemnify the Administrative Agent or any such Lender pursuant to
this subsection 3.10(b) in respect of penalties, interest or reasonable expenses
if such penalties, interest or reasonable expenses are attributable to the gross
negligence or willful misconduct of the person seeking indemnification.
(c)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections 3.10(c)(A), (B) and (D) below) shall not be required if
in the Lender's reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event the Borrower is a
U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments



- 29 -    

--------------------------------------------------------------------------------





under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)
executed originals of IRS Form W-8ECI;

(iii)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such


- 30 -    

--------------------------------------------------------------------------------





time or times reasonably requested by the Borrower or Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or Administrative Agent as may be necessary for the
Borrower and Administrative Agent to comply with their obligations under FATCA,
to determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.
(d)    If the Borrower pays any additional amounts or makes an indemnity payment
under this subsection 3.10 to any Lender or the Administrative Agent, and such
Lender or the Administrative Agent determines in its sole discretion exercised
in good faith that it has actually received in connection therewith any refund
of the underlying Non-Excluded Taxes, such Lender or the Administrative Agent
shall pay to the Borrower an amount equal to such refund which was obtained by
such Lender or Administrative Agent (but only to the extent of indemnity
payments made, or additional amounts paid by the Borrower under this subsection
3.10 with respect to the Non-Excluded Taxes giving rise to such refund) net of
all reasonable out-of-pocket expenses of the Lender or the Administrative Agent
with respect to such refund, and without interest (other than any interest paid
by the relevant taxation authority); provided, however, that the Borrower, upon
the request of the Lender or the Administrative Agent, agrees to repay the
amount paid over to the Borrower to any Lender or the Administrative Agent in
the event any Lender or the Administrative Agent is required to repay such
refund, plus interest and penalties (excluding interest and penalties
attributable to the negligence or willful misconduct of such Lender or the
Administrative Agent). This paragraph shall not be construed to require any
Lender or the Administrative Agent to disclose any confidential information to
the Borrower or any other Person (including its Tax returns).
(e)    Each Lender shall indemnify the Administrative Agent for the full amount
of any Taxes imposed by any Governmental Authority that are attributable to such
Lender and that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto (but only to the extent not already paid by the Borrower), as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection 3.10(e).
3.11.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any


- 31 -    

--------------------------------------------------------------------------------





prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or any other Loan Document or (c) the making of a
prepayment of Eurodollar Loans or the conversion of Eurodollar Loans to ABR
Loans on a day which is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest which would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure), in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. This
covenant shall survive the termination of this Agreement and each other Loan
Document and the payment of the Loans and all other amounts payable hereunder
and thereunder.
3.12.    Change of Lending Office; Removal of Lender. Each Lender agrees that if
it makes any demand for payment under subsection 3.9 or 3.10(a), or if any
adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrower to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 13.6(c) and
13.17, to one or more Assignees designated by the Borrower all, but not less
than all, of such Lender’s rights and obligations hereunder, without recourse to
or warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each Loan then owing to such Lender plus any
accrued but unpaid interest thereon and, in addition, all additional costs and
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Term Loan Commitment hereunder at such time (including any
amount that would be payable under subsection 3.11 if such assignment were,
instead, a prepayment in full of all amounts owing to such Lender) shall be paid
to such Lender.
3.13.    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(b)    The Administrative Agent shall maintain the Register pursuant to
subsection 13.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of the Term Loan made hereunder, the Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the


- 32 -    

--------------------------------------------------------------------------------





Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)    The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(d)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Term Loans of such Lender, substantially in
the form of Exhibit A with appropriate insertions as to date and principal
amount (a “Term Note”).
SECTION 4    

RESERVED
SECTION 5    

RESERVED
SECTION 6    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
6.1.    Financial Condition. The consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at each of December 31, 2017 and December 31,
2016 and the related consolidated statements of operations and of cash flows for
the fiscal years ended on such dates, reported on by Ernst & Young LLP, copies
of which have heretofore been furnished to each Lender, are complete and correct
and present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal years then
ended. The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the date of the Borrower’s most recent publicly
available Form 10-Q and the related unaudited consolidated statements of
operations and of cash flows for the fiscal period ended on such date, certified
by a Responsible Officer, copies of which have heretofore been furnished to each
Lender, are complete and materially correct and present fairly (subject to
normal year-end audit adjustments) the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
period then ended. All such annual financial statements, including the related
schedules and notes thereto, were, as of the date prepared, prepared in
accordance with GAAP applied


- 33 -    

--------------------------------------------------------------------------------





consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). The quarterly financial statements have been prepared in accordance
with generally accepted accounting principles for interim financial information
and with the instructions to Form 10-Q and Article 10 of Regulation S-X under
the Securities Act of 1933. Accordingly, such quarterly financial statements do
not include all of the information and footnotes required by GAAP for complete
financial statements. In the opinion of the Borrower, all adjustments
(consisting only of normal recurring accruals) considered necessary for a fair
presentation have been included. Neither the Borrower nor any of its
consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any of the following except as disclosed in the Borrower’s
Form 10-K and 10-Q filings: any material Guarantee Obligation, material
contingent liability or material liability for taxes, or any material long-term
lease or material unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing financial statements or in the notes
thereto.
6.2.    Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except to the extent that
the failure of the foregoing clauses (a) and (b) (in each such case, only with
respect to Subsidiaries of the Borrower), (c) and (d) to be true and correct
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
6.3.    Corporate Power; Consents and Authorization; Enforceable Obligations.
The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder and has taken all necessary corporate action to (i) authorize
the borrowings on the terms and conditions of this Agreement and any Notes and
(ii) to authorize the execution, delivery and performance of the Loan Documents
to which it is a party. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority (including, without
limitation, exchange control) or any other Person is required with respect to
the Borrower or any of its Subsidiaries in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower is party. This
Agreement and each other Loan Document to which the Borrower is, or is to
become, a party has been or will be, duly executed and delivered on behalf of
the Borrower. This Agreement and each other Loan Document to which the Borrower
is, or is to become, a party constitutes or will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.


- 34 -    

--------------------------------------------------------------------------------





6.4.    No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.
6.5.    No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
6.6.    Taxes. Each of the Borrower and its Subsidiaries has filed or caused to
be filed all tax returns which, to the knowledge of the Borrower, are required
to be filed and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
6.7.    Federal Regulations. No part of the proceeds of any Loans will be used
in any manner that would violate Regulation U of the Board as now and from time
to time hereafter in effect.
6.8.    ERISA. Neither a Reportable Event nor a failure to meet the minimum
funding standards (within the meaning of Section 302 of ERISA), whether or not
waived, has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan other than a
Multiemployer Plan, and each Plan has complied in all respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result in a Material Adverse Effect; provided, however,
that with respect to any Multiemployer Plan, such representation is made only to
the knowledge of the Borrower. No termination of a Single Employer Plan pursuant
to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. There has been no
determination that any Single Employer Plan is, or is reasonably expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA). Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted in
liability and to the knowledge of the Borrower, neither the Borrower nor any
Commonly Controlled Entity would become subject to any liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made which liability could
be reasonably expected to result in a Material Adverse Effect. To Borrower’s
knowledge, no Multiemployer Plan is in Insolvency or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA).


- 35 -    

--------------------------------------------------------------------------------





6.9.    Investment Company Act; Other Regulations. The Borrower is not required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Borrower is not subject to regulation under
any Federal or State statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness.
6.10.    Purpose of Loans. The proceeds of the Loans shall be used to finance
working capital and general corporate needs of the Borrower and its
Subsidiaries, including but not limited to acquisitions.
6.11.    Environmental Matters. Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect:
(a)    The facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.
(b)    The Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, in all material respects
with all applicable Environmental Laws, and there is no contamination at, under
or about the Properties or violation of any Environmental Law with respect to
the Properties or the business operated by the Borrower or any of its
Subsidiaries (the “Business”) which could reasonably be expected to materially
interfere with the continued operation of the Properties or Business or
materially impair the fair saleable value thereof.
(c)    Neither the Borrower nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.
(d)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial


- 36 -    

--------------------------------------------------------------------------------





requirements outstanding under any Environmental Law with respect to the
Properties or the Business.
(f)    There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of, or in
amounts or in a manner that could reasonably be expected to give rise to
liability under, Environmental Laws.
6.12.    Disclosure. The statements and information contained herein and in any
of the information provided to the Administrative Agent or the Lenders in
writing in connection with this Agreement, taken as a whole, do not contain any
untrue statement of any material fact, or omit to state a fact necessary in
order to make such statements or information not misleading in any material
respect, in each case in light of the circumstances under which such statements
were made or information provided as of the date so provided.
6.13.    No Change. There has been no change, effect, event, occurrence, state
of facts or development which individually or in the aggregate has had or would
reasonably be expected to result in a Material Adverse Effect since the Form
10-Q or Form 10-K most recently filed by the Borrower with the Securities and
Exchange Commission.
6.14.    No Material Litigation. There are no actions, suits, proceedings,
claims or disputes pending at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed on the Form 10-Q or
Form 10-K most recently filed by the Borrower with the Securities and Exchange
Commission, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect.
6.15.    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and Sanctions applicable to the
Borrower, its Subsidiaries and their respective directors, officers and
employees, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective officers and employees and directors are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or, to the Borrower’s
knowledge, any of their respective directors or officers or (b) to the
Borrower’s knowledge, any of the Borrower’s or such Subsidiary’s respective
employees is a Sanctioned Person or organized or resident in a Sanctioned
Country. Neither the Term Loans nor the use of proceeds contemplated by this
Agreement will be used by the Borrower or any of its Subsidiaries directly or to
its knowledge indirectly to violate applicable Anti-Corruption Laws or
applicable Sanctions.
                    


- 37 -    

--------------------------------------------------------------------------------





SECTION 7    
CONDITIONS PRECEDENT
7.1.    Conditions to Closing. The effectiveness of this Agreement is subject to
the satisfaction on the Closing Date of the following conditions precedent:
(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each Lender
and the Borrower, with a counterpart for each Lender and original Notes executed
by the Borrower, in favor of each Lender requesting a Note.
(b)    Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of the Borrower, dated the Closing
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments, satisfactory in form and substance to the Administrative Agent,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of the Borrower.
(c)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of the Closing Date.
(d)    Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of counsel to the
Borrower (which may be delivered in part by in-house counsel to the Borrower),
covering the matters set forth in Exhibit C. Each such legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.
(e)    Fees. All accrued fees and reasonable out-of-pocket expenses (including
the reasonable fees and expenses of counsel to the Agents) of the Agents through
the Closing Date invoiced with reasonable detail at least three Business Days
prior to the Closing Date in connection with the Loan Documents shall have been
paid; provided that the Agents shall have provided an estimate and available
reasonable detail five business days prior to the Closing Date.
(f)    Financial Statements. The Administrative Agent shall have received an
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and the related unaudited consolidated statements of operations and
of cash flows for each fiscal quarter ended after December 31, 2017 (so long as
such fiscal quarters have ended at least 40 days prior to the Closing Date). The
Borrower’s filing of any required unaudited financial statements with respect to
the Borrower on Form 10-Q will satisfy the requirements under this paragraph.
(g)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made.


- 38 -    

--------------------------------------------------------------------------------





(h)    No conflicts. No law or regulation shall be applicable in the reasonable
judgment of the Lenders that restrains, prevents or imposes material adverse
conditions upon the Transactions or this Agreement. All requisite governmental
authorities and third parties shall have approved or consented to the
Transactions and the other transactions contemplated hereby to the extent
required (without the imposition of any materially burdensome condition or
qualification in the reasonable judgment of the Lenders) and all such approvals
shall be in full force and effect. The Transactions shall be in compliance with
all applicable laws and regulations.
(i)    Know Your Customer Information. The Administrative Agent shall have
received at least three Business Days prior to the Closing Date all
documentation and other information about the Borrower as has been reasonably
requested by the Administrative Agent at least 10 Business Days prior to the
Closing Date that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.
SECTION 8    

AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Loans (or any of them) remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Documents, the Borrower shall and (except in
the case of delivery of financial information, reports and notices) shall cause
each of its Subsidiaries to:
8.1.    Financial Statements. Furnish to each Lender:
(a)    as soon as available, but in any event not later than 20 days after
required to be filed with the Securities and Exchange Commission at the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of operations and stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
(b)    as soon as available, but in any event not later than 15 days after
required to be filed with the Securities and Exchange Commission at the end of
each of the first three quarterly periods of each fiscal year of the Borrower
commencing with the fiscal quarter ending on or about September 30, 2018, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of the Borrower
and its consolidated Subsidiaries for the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year,


- 39 -    

--------------------------------------------------------------------------------





certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
(c)    all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that it is hereby acknowledged that
the quarterly financial statements delivered pursuant to paragraph (b) above may
not include all of the information and footnotes required by GAAP for complete
annual financial statements.
Any financial statement required to be furnished pursuant to this subsection 8.1
may be delivered electronically and if so delivered, shall be deemed to have
been furnished on the earlier of the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website at the website
address listed in subsection 13.2(a), (ii) on which such documents are posted on
the Securities and Exchange Commission’s website (www.sec.gov), or (iii) on
which such documents are posted on the Borrower’s behalf on any website to which
each Lender and Administrative Agent have access (whether a commercial,
third-party website such as Intralinks or DebtDomain or whether sponsored by the
Administrative Agent); provided that the Borrower shall give notice (which may
be in the form of facsimile or electronic mail) of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders). Notwithstanding the foregoing, the Borrower shall deliver paper copies
of any financial statement referred to in this subsection 8.1 to the
Administrative Agent if the Administrative Agent or any Lender requests the
Borrower to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.
8.2.    Certificates; Other Information. Furnish to the Lenders:
(a)    unless (x) each Lender is a lender under the Revolving Credit Agreement
as of the last day of the applicable fiscal quarter or year and (y) Section 9.1
of this Agreement and every defined term related thereto is identical to Section
9.1 of the Revolving Credit Agreement and every defined term related thereto,
concurrently with the delivery of the financial statements referred to in
subsections 8.1(a) and 8.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate, and
including calculations demonstrating compliance with subsection 9.1 (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
(b)    within ten days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders, and within
five days after the same are filed, copies of all financial statements and
reports which the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority, and
promptly after the same are issued, copies of all press releases issued by the
Borrower; and


- 40 -    

--------------------------------------------------------------------------------





(c)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may make available to the Lenders materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information (as defined in subsection
13.14), they shall be treated as set forth in subsection 13.14); (c) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (d) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
8.3.    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
8.4.    Conduct of Business and Maintenance of Existence. (a) Continue to engage
in business of the same general type as conducted by it on the Closing Date; (b)
preserve, renew and keep in full force and effect its corporate existence
(except as could not in the aggregate be reasonably expected to have a Material
Adverse Effect); (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to subsection 9.4; and (d)
comply with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.
8.5.    Maintenance of Property; Insurance. Keep all property necessary in its
business in good working order and condition except to the extent that failure
to do so could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such


- 41 -    

--------------------------------------------------------------------------------





amounts and against at least such risks as are adequate for conducting its
business; and furnish to each Lender, upon written request, full information as
to the insurance carried.
8.6.    Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.
8.7.    Notices. Promptly give notice (unless available in the public filings or
releases of the Borrower or its Subsidiaries) to the Administrative Agent and
each Lender of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time involving the Borrower or any of its
Subsidiaries, which in either case, could reasonably be expected to have a
Material Adverse Effect; and
(c)    the following events, as soon as reasonably possible and in any event
within 30 days after the Borrower knows of the event: (i) the occurrence or
reasonably expected occurrence of any Reportable Event with respect to any Plan,
a failure of the Borrower, its Subsidiaries or a Commonly Controlled Entity to
make any required contribution to a Plan, the creation of any Lien in favor of
the PBGC or a Plan, any determination that a Single Employer Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or any withdrawal by the Borrower or a Commonly Controlled Entity from,
or the termination or Insolvency of, any Multiemployer Plan or determination
that any Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); or (ii) the
institution of proceedings or the taking of any other action by the PBGC, the
Borrower, any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal by the Borrower or a Commonly Controlled Entity from, or the
termination or Insolvency of, any Plan (other than the termination of any Single
Employer Plan pursuant to Section 4041(b) of ERISA), or with respect to any
determination that any Single Employer Plan is in “at risk” status or any such
Multiemployer Plan is in “endangered” or “critical” status; where, in connection
with any of the foregoing in clause (i) or (ii), only to the extent the amount
of liability the Borrower or any Commonly Controlled Entity could reasonably be
expected to have arising from an event has a Material Adverse Effect.
Each notice pursuant to this subsection 8.7 shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.


- 42 -    

--------------------------------------------------------------------------------





SECTION 9    

NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Loans (or any of them) remain in
effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Documents, the Borrower shall not, and (except
with respect to subsection 9.1) shall not permit any of its Subsidiaries to,
directly or indirectly:
9.1.    Financial Covenant. Consolidated Leverage Ratio. Permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed the Maximum Leverage Ratio.
9.2.    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;
(f)    Liens in existence on the date hereof listed on Schedule 9.2, provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
(g)    Liens securing Indebtedness of the Borrower and its Subsidiaries incurred
to finance the acquisition of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed


- 43 -    

--------------------------------------------------------------------------------





by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
(h)    Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such corporation after the time such corporation becomes a Subsidiary, and (iii)
the amount of Indebtedness secured thereby is not increased;
(i)    Liens created pursuant to any Receivables Transaction permitted pursuant
to subsection 9.3; and
(j)    Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Borrower and all Subsidiaries) the greater of (i)
$500,000,000 and (ii) 7.5% of the Consolidated Tangible Assets, in aggregate
amount at any time.
9.3.    Limitation on Indebtedness pursuant to Receivables Transactions. Create,
issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.
9.4.    Limitation on Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any one or more wholly owned Subsidiaries of the
Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall be the
continuing or surviving corporation);
(b)    any Subsidiary of the Borrower that is inactive or no longer needed in
the Borrower’s consolidated group structure may be liquidated, dissolved, or
otherwise eliminated under applicable law, so long as any remaining significant
assets of such Subsidiary are transferred to the Borrower or to another of
Borrower’s wholly owned Subsidiaries (as a liquidation distribution or
otherwise);
(c)    the Borrower or any wholly owned Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other wholly owned Subsidiary,
and, so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a result thereof, the Borrower or any Subsidiary of
the Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to any non-wholly owned
Subsidiary of the Borrower for fair market value;


- 44 -    

--------------------------------------------------------------------------------





(d)    any non-wholly owned Subsidiary of the Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary of the Borrower for
fair market value or may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
non-wholly owned Subsidiary of the Borrower; and
(e)    the Borrower or any Subsidiary of the Borrower may be merged or
consolidated with or into another Person; provided that the Borrower or such
Subsidiary shall be the continuing or surviving corporation and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result thereof (and, in the case of any such transaction involving a Subsidiary,
such Subsidiary shall continue to be a Subsidiary or the Borrower shall have
received fair market value therefor as determined by the Board of Directors of
the Borrower); and provided further that the Borrower may not be merged or
consolidated with or into any Subsidiary.
9.5.    Limitation on Indebtedness of Subsidiaries. Permit any Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness in
excess of 12.5% of Consolidated Tangible Assets in the aggregate at any time for
all such Subsidiaries, except for (i) Indebtedness permitted by subsection 9.3
hereof, (ii) any Indebtedness of any Subsidiary of the Borrower owing to the
Borrower or to any other Subsidiary of the Borrower and (iii) Indebtedness in
existence on the date hereof listed on Schedule 9.5.
SECTION 10    

EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms thereof or hereof; or the Borrower shall fail to pay
any interest on any Loan, or any fee or other amount payable hereunder, within
five days after any such interest or other amount becomes due in accordance with
the terms thereof or hereof; or
(b)    Any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
(c)    The Borrower shall default in the observance or performance of any
covenant contained in subsections 8.4(b), 8.7(a) or in Section 9; or
(d)    The Borrower shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided above in this
Section 10)


- 45 -    

--------------------------------------------------------------------------------





and such default described in this clause (d) shall continue unremedied for a
period of 30 days; or
(e)    The Borrower or any of its Subsidiaries shall: (i) default in any payment
of principal of or interest of any Indebtedness (other than the Loans) or in the
payment of any Guarantee Obligation, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless the aggregate amount of Indebtedness and/or Guarantee Obligations in
respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least $150,000,000; or
(f)    (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership, court protection, reorganization or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, examinership, court
protection or other relief with respect to it or its debts, or (B) seeking
appointment of an examiner, receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not or shall
admit in writing its inability to, pay its debts as they become due; or
(g)    (i) The Borrower, its Subsidiaries or any Commonly Controlled Entity
engages in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any Plan fails to meet the
minimum funding


- 46 -    

--------------------------------------------------------------------------------





standards described in Section 302 of ERISA or any Lien in favor of the PBGC or
a Plan arises on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event occurs with respect to, or proceedings shall commence
to have a trustee appointed, or a trustee shall be appointed, to administer or
to terminate, any Single Employer Plan, which Reportable Event or commencement
of proceedings or appointment of a trustee results in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan terminates
for purposes of Title IV of ERISA, (v) a determination that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), (vi) the Borrower or any
Commonly Controlled Entity incurs any liability in connection with a withdrawal
from, or the Insolvency of, a Multiemployer Plan, or a determination that any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA), or (vii) any other event or
condition occurs or exist with respect to a Plan; and in each case in clauses
(i) through (vii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or
(h)    Any one judgment or decree shall be entered against the Borrower or any
of its Subsidiaries involving in the aggregate a liability (not paid or in
excess of the amount recoverable by insurance) of $150,000,000 (net of any
related tax benefit) or more, and such judgment or decree shall not have been
vacated, discharged, stayed or appealed (as long as enforcement is effectively
stayed during such appeal or such appeal is bonded, if required) within 60 days
from the entry thereof; or
(i)    (i) Any Person or “group” (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended) (A) shall have acquired
beneficial ownership of 40% or more of any outstanding class of Capital Stock
having ordinary voting power in the election of directors of the Borrower (other
than Peter M. Nicholas and John E. Abele or any of their affiliated trust
holdings) or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors; or (ii) the Board of Directors of the
Borrower shall not consist of a majority of Continuing Directors; “Continuing
Directors” shall mean the directors of the Borrower on the Closing Date and each
other director, if such other director’s nomination for election to the Board of
Directors of the Borrower is recommended by a majority of the then Continuing
Directors;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Term Loan Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Majority
Lenders, the Administrative Agent may, or upon the request of the Majority
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Term Loan Commitments to be terminated forthwith, whereupon the Term Loan
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Administrative Agent may, or upon the request of the
Majority Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans


- 47 -    

--------------------------------------------------------------------------------





hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.
SECTION 11    

THE AGENTS
11.1.    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
11.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
11.3.    Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower to perform its obligations hereunder or thereunder. No Agent
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.
11.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel


- 48 -    

--------------------------------------------------------------------------------





(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
11.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
11.6.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness


- 49 -    

--------------------------------------------------------------------------------





of the Borrower which may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
11.7.    Indemnification. The Lenders agree to indemnify the Administrative
Agent (or sub-agent), in its capacity and any Related Party acting for the
Administrative Agent (or any sub-agent) in connection with such capacity (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Term Loan Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent (or any sub-agent) or such Related Party in any
way relating to or arising out of, the Term Loan Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent (or any sub-agent) or such
Related Party under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements which are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent (or sub-agent) or any Related
Party acting for the Administrative Agent (or any sub-agent) in connection with
such capacity. The agreements in this subsection 11.7 shall survive the payment
of the Loans and all other amounts payable hereunder.
11.8.    Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower, if any, as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Loan Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
11.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent (provided that it shall
have been approved by the Borrower), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder. Upon the earlier of (i) the 10 day
period following the Administrative Agent’s notice of resignation to the Lenders
and (ii) the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already


- 50 -    

--------------------------------------------------------------------------------





discharged therefrom as provided above in this Section 11). The term
“Administrative Agent” shall mean such successor agent, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
11.10.    The Arranger and the Syndication Agents . None of the Arranger or the
Syndication Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Arranger or the
Syndication Agents shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on the Arranger or the Syndication Agents in deciding to enter into this
Agreement or in taking or not taking any action hereunder.
11.11.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Arranger, and the other
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that at least one of the following is and
will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Term Loan Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Term Loan Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Term Loan
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D)


- 51 -    

--------------------------------------------------------------------------------





to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Term Loan
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has not
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arranger, and the other Agents and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that none of the Administrative Agent, or the Arranger,
or any other Agents or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Term Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related to hereto or thereto).
SECTION 12    

RESERVED
SECTION 13    

MISCELLANEOUS
13.1.    Amendments and Waivers.
(a)    Except as provided in paragraphs (b) and (d) of this subsection 13.1,
neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this subsection. The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate or
amount of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or


- 52 -    

--------------------------------------------------------------------------------





fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Term Loan Commitment without the consent of each Lender directly
affected thereby, (ii) amend, modify or waive any provision of this subsection
or reduce the percentages specified in the definitions, of Majority Lenders or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all the Lenders, (iii) amend, modify or waive any
provision of Section 11 without the written consent of the then Administrative
Agent or (iv) modify the pro rata distribution of payments, proceeds or fees
payable to the Lenders (except in connection with an amend and extend
transaction offered ratably to all Lenders under a tranche of Loans or Term Loan
Commitments) without the consent of each Lender directly affected thereby. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.
(b)    Notwithstanding the provisions of this subsection 13.1, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Term Loan Commitment of any Defaulting Lender may not be increased
or extended and the principal amount owed to such Lender may not be reduced
other than pursuant to payments made by a Borrower with respect thereto without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
(c)    Notwithstanding the foregoing, the Administrative Agent, with the consent
of the Borrower, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Majority Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
manifest error in any Loan Document.
(d)    If any Lender is a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.6 and payment of amounts due to such Lender under this
Agreement), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.9 or Section 3.10) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender or an Affiliate of a Lender,
if a Lender or such Affiliate accepts such assignment); provided that the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
13.2.    Notices.


- 53 -    

--------------------------------------------------------------------------------





(a)    General. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrower and the Administrative Agent, and as set forth in
Schedule I in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto:
If to the Borrower:
Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention:    Daniel J. Brennan
    Executive Vice President and Chief Financial Officer
    and
    Robert J. Castagna
    Vice President and Treasurer
    Fax: 508-683-4410
    www.bostonscientific.com
with a copy to:
Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention:    Desiree Ralls-Morrison
    Senior Vice President, General Counsel, and Secretary
Fax: 508-683-4801
If to the Administrative Agent (for payments and notices of borrowings, etc.):
Wells Fargo Bank, National Association
MAC D01109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Facsimile No.: 844-879-5899


If to the Administrative Agent (for other notices):
Wells Fargo Bank, National Association
301 S. College Street, 14th Floor
Charlotte, NC 28202
Attn: Darin Mullis
Telephone: (704) 715-4361


- 54 -    

--------------------------------------------------------------------------------







provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.6, or 3.2 shall not be effective
until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Sections 2 and 3 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
13.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or


- 55 -    

--------------------------------------------------------------------------------





privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
13.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Arranger and the Administrative Agent for all their reasonable and
documented out‑of‑pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements of
outside counsel (including one local counsel in each applicable jurisdiction) to
the Administrative Agent and the Arranger, (b) to pay or reimburse each Lender,
the Arranger and the Administrative Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the documented fees and disbursements of counsel
(including the allocated fees and expenses of in house counsel) to each Lender
and of counsel to the Administrative Agent and the Arranger, provided, that in
connection with any workout or restructuring, the Borrower shall pay the fees
and disbursements of one U.S. counsel for the Administrative Agent, the Arranger
and the Lenders pursuant to this clause (b), and, in the case of an actual or
perceived conflict of interest where the indemnified party affected by such
conflict informs the Borrower of such conflict and thereafter, retains its own
counsel, of another firm of counsel for such affected indemnified party, (c) to
pay, indemnify, and hold each Lender and the Administrative Agent and each of
their affiliates and their respective officer, directors, employees, agents and
advisors (each, an “indemnified party”) harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each indemnified
party harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by any indemnified party
or asserted against any indemnified party by any third party or by the Borrower
or any of its Subsidiaries arising out of, in connection with or as a result of
the Transactions (or any transactions related thereto), or the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and such other documents, including, without limitation,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of


- 56 -    

--------------------------------------------------------------------------------





the Borrower, any of its Subsidiaries or any of the Properties (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any indemnified
party with respect to indemnified liabilities arising from the gross negligence
or willful misconduct of such indemnified party determined in a court of
competent jurisdiction in a final non-appealable judgment. The agreements in
this subsection shall survive repayment of the Loans and all other amounts
payable hereunder and the termination of this Agreement.
13.6.    Successors and Assigns; Participations and Assignments.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent and their respective successors
and assigns, except that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Lender.
(b)    Any Lender, other than a Conduit Lender, may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (other than a Defaulting
Lender, the Borrower or its Affiliates or Subsidiaries or any natural Person)
(“Participants”) participating interests in any Loan owing to such Lender, any
Term Loan Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Loan Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. No Lender shall be entitled to create in favor of any
Participant, in the participation agreement pursuant to which such Participant’s
participating interest shall be created or otherwise, any right to vote on,
consent to or approve any matter relating to this Agreement or any other Loan
Document except for those specified in clauses (i) and (ii) of the proviso to
subsection 13.1(a). The Borrower agrees that if amounts outstanding under this
Agreement are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in subsection
13.7(a) as fully as if it were a Lender hereunder. The Borrower also agrees that
each Participant shall be entitled to the benefits of subsections 3.9, 3.10 and
3.11 with respect to its participation in the Term Loan Commitments and the
Loans outstanding from time to time as if it was a Lender; provided that, in the
case of subsection 3.10, such Participant shall have complied with the
requirements of said subsection, and provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to any such subsection
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary


- 57 -    

--------------------------------------------------------------------------------





agent of the Borrower, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Term Loan Commitments, Term Loans or its other
Obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Term Loan Commitment, Term Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, the Borrower and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Lender, other than a Conduit Lender, may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time and from time to time, assign (i) to any Lender or any Lender Affiliate
with the consent (in each case, not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent or (ii) with the consent of the
Borrower (unless an Event of Default shall have occurred and be continuing) and
the Administrative Agent (which consent in each case shall not be unreasonably
withheld, delayed or conditioned), to an additional bank, financial institution,
or other entity (an “Assignee”) all or any part of its rights and obligations
under this Agreement and the other Loan Documents pursuant to an Assignment and
Assumption, substantially in the form of Exhibit D, executed by such Assignee,
such assigning Lender (and, in the case of an Assignee that is not a Lender or a
Lender Affiliate, by the Administrative Agent) and delivered to the
Administrative Agent for its acceptance and recording in the Register, provided
that, except in the case of an assignment to a Lender or a Lender Affiliate or
an assignment of the entire remaining amount of the assigning Lender’s Term Loan
Commitments or Loans, the amount of the Term Loan Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or such lesser amount
as may be agreed to by the Borrower and the Administrative Agent), and provided
further that no such assignment shall be made to (A) any Defaulting Lender or
any of its Subsidiaries, (B) the Borrower or any of its Affiliates or
Subsidiaries or (C) any natural person. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Assumption, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with Term Loan Commitments as set
forth therein, and (y) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such assigning Lender shall cease to be a party hereto but
shall continue to be entitled to the indemnity and expense reimbursement
provisions in the Loan Documents arising out of the period prior to the
assignment). Notwithstanding the foregoing, any Conduit Lender may assign at any
time to its designating Lender hereunder without the consent of the Borrower


- 58 -    

--------------------------------------------------------------------------------





or the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this subsection 13.6(c).
(d)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the address of the Administrative Agent
referred to in subsection 13.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Term Loan Commitments of, and principal
amount (and stated interest) of the Loans owing to, each Lender from time to
time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder not evidenced
by a Note shall be effective only upon appropriate entries with respect thereto
being made in the Register. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(e)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or a Lender Affiliate, by the Borrower (if required) and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Assumption and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided that the Administrative Agent may, in its sole
discretion, elect to waive such registration and processing fee in the case of
any assignment.
(f)    The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 13.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.
(g)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
or any central bank having jurisdiction over such Lender in accordance with
applicable law.
(h)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall (unless otherwise agreed
by the Borrower and the


- 59 -    

--------------------------------------------------------------------------------





Administrative Agent) be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
applicable Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
13.7.    Adjustments; Set-off.
(a)    If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans then due and owing, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
subsection 10(f), or otherwise), in a greater proportion than any such payment
to or collateral received by any other Lender (other than to the extent
expressly provided herein or by court order), if any, in respect of such other
Lender’s Loans then due and owing, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; and provided further that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of subsection 2.6 and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or


- 60 -    

--------------------------------------------------------------------------------





contingent, matured or unmatured, at any time held or owing by such Lender or
any Affiliate, branch or agency thereof to or for the credit or the account of
the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
13.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission or in electronic (i.e., “pdf” or “tif”) format), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.9.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
13.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws
or a Bail-In Action, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
13.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
13.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.12.    Submission To Jurisdiction and Waivers; . The Borrower hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York sitting in
New York County, Borough of Manhattan, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


- 61 -    

--------------------------------------------------------------------------------





(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
13.13.    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
13.14.    Confidentiality. Each Lender agrees to keep confidential any
Information (a) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or (b) obtained by
such Lender based on a review of the books and records of the Borrower or any of
its Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such Information (i) to the Administrative Agent or any other
Lender, (ii) to any Transferee or prospective Transferee which receives such
Information having been made aware of the confidential nature thereof and having
agreed to abide by the provisions of this subsection 13.14, (iii) to its
employees, directors, agents, attorneys, accountants and other professional
advisors, and to its and its Affiliates’ respective employees, officers,
directors, agents, attorneys, accountants and other professional advisors who
are directed to be bound by the provisions of this subsection 13.14 and who have
a need for such Information in connection with this Agreement or other
transactions or proposed transactions with the Borrower, (iv) upon the request
or demand of any Governmental Authority having jurisdiction or oversight over
such Lender or in connection with any assignment or pledge permitted under
subsection 13.6(g), (v) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (vi) subject to an agreement to comply with the provisions
of this subsection, to any actual or prospective counter-party (or its advisors)
to any Hedge Agreement, (vii) which has been publicly disclosed other than in
breach of this


- 62 -    

--------------------------------------------------------------------------------





Agreement, (viii) in connection with the exercise of any remedy hereunder, or
(ix) with the written consent of either a Responsible Officer or the treasurer
of the Borrower.
For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities laws.
13.15.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.
13.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the


- 63 -    

--------------------------------------------------------------------------------





Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its respective Affiliates, or any other Person and
(ii) neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates.
13.18.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and



(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.



[Signature Pages Follow]






- 64 -    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BOSTON SCIENTIFIC CORPORATION



By:     /s/ Robert J. Castagna
Name:    Robert J. Castagna
Title:        Vice President and Treasurer



Signature Page to
Boston Scientific 2018 364-Day Term Loan Credit Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



By:          /s/ Darin Mullis
Name:     Darin Mullis
Title:         Managing Director


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender



By:          /s/ Darin Mullis
Name:     Darin Mullis
Title:          Managing Director


Signature Page to
Boston Scientific 2018 364-Day Term Loan Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender



By:          /s/ Darren Merten
Name:     Darren Merten
Title:         Vice President






Signature Page to
Boston Scientific 2018 364-Day Term Loan Credit Agreement



--------------------------------------------------------------------------------





MUFG BANK LTD.,
as a Lender



By:          /s/ Kevin Wood
Name:     Kevin Wood
Title:         Director






Signature Page to
Boston Scientific 2018 364-Day Term Loan Credit Agreement



--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION,
as a Lender



By:          /s/ Katsuyuki Kubo
Name:     Katsuyuki Kubo
Title:         Managing Director




Signature Page to
Boston Scientific 2018 364-Day Term Loan Credit Agreement



--------------------------------------------------------------------------------






SCHEDULE I
NAMES AND COMMITMENTS OF LENDERS
Name
Term Loan Commitment
Wells Fargo Bank, National Association


$325,000,000


Bank of America, N.A.


$225,000,000


MUFG Bank, Ltd.


$225,000,000


Sumitomo Mitsui Banking Corporation


$225,000,000


Total


$1,000,000,000












--------------------------------------------------------------------------------






Schedule 9.2
Existing Liens1 
Entity
State
Jurisdiction
UCC #
Secured Party
Amount of Obligation
Description
Boston Scientific Corporation
DE
SOS
64509535 filed on 12/22/06 continued on 8/1/11
Assignment to Wells Fargo Bank on 2/7/17
Collateral restatement filed on 2/7/17
Debtor address change filed on 2/7/17
Wells Fargo Bank, National Association
—
Certain accounts receivable and related property relating to Company’s
receivables facility
Boston Scientific Funding LLC
DE
SOS
64510137 filed on 12/22/06 continued on 8/1/11
Assignment to Wells Fargo Bank on 2/7/17
Collateral restatement filed on 2/7/17
Debtor address change filed on 2/7/17
Wells Fargo Bank, National Association
—
Certain accounts receivable and related property relating to Company’s
receivables facility

























________________
1 Liens with respect to equipment leases are set forth on an Annex on file with
the Administrative Agent.





--------------------------------------------------------------------------------






Schedule 9.5
Existing Subsidiary Indebtedness
($ in thousands)
 
 
 
 
 
Subsidiary
Lender
Maturity
Amount
 
Boston Scientific Japan K.K.
Sanritsu Corporation
October 2030
7,349
 
Boston Scientific SA France
BNP Paribas Factor S.A.
Revolving
3,948
 
Boston Scientific Benelux NV
BNP Paribas Factor S.A.
Revolving
96
 
Various
Various
Revolving
945






